DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments in combination with amendments, see claims and remarks filed 03/21/2022 have been fully considered.
The rejection of claims 1-5, 7 and 8 under 35 USC 101 has been withdrawn. 
The rejection of claims 1-5, 7 and 8 under 35 USC 103 has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2010079463A1 granted to Gavillon et al. (hereinafter “Gavillon”) in view of US Pat Pub No 20130344454 to Nath (hereinafter “Nath”) for claims 1 and 5. Additional references are used for other dependent claims as shown below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “transmits the elastic member”; this should be changed to “is transmitted through the elastic member”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “pressed against an object to be irradiated” in line 12; it is unclear and indefinite whether this is the same as the “patient’s skin” as recited earlier or not? if the object is not the patient, then the claim does not accomplish what it sets out to do.
Dependent claims 2-5, 7-8 are rejected for depending on rejected claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010079463A1 granted to Gavillon et al. (hereinafter “Gavillon” – previously disclosed) in view of US Pat Pub No 20130344454 to Nath (hereinafter “Nath”).
Regarding claim 1, Gavillon discloses an ultraviolet treatment device (Fig 1, abstract, page 2, device 1) that treats a patient by irradiating ultraviolet light to the patient's skin (Description; “device for treating human keratinous materials, in particular the skin or the hair”), the ultraviolet treatment device comprising (page 8 , line 26; “first light source may emit UV radiation”): a device body configured to emit ultraviolet light from a light emitting portion (fig. 1); a substrate disposed at the light emitting portion, having transparency to the ultraviolet light (page 15, line 28, support 2, constituted by a transparent or translucent substrate); wherein the device body includes an ultraviolet light source installed at the opposite side of the [elastic] member based on the substrate (page 8, line 26 “first light source may emit UV radiation”), the ultraviolet light emitted from the device body transmits the [elastic] member and irradiates the object to be irradiated (abstract, page 15, lines 30-32 “housing has an outside face that is designed to come into contact with the skin”).  

Although Gavillon discloses providing a second member (a photocatalytic material) disposed on the surface of the substrate opposite to the body as shown in figure 1, Gavillon fails to explicitly disclose providing an elastic member formed of a material having transparency to the ultraviolet light, and configured to be pressed against an object to be irradiated with the ultraviolet light

Nath teaches a similar optical irradiation device having a body, radiation source in a direction of the patient to be treated. The device includes an attachable element that is detachably secured on the light output end and is brought into direct contact with the body region to be treated (abstract, paras 0011-0014). Nath teaches that the attachable element is a tissue pressure element (hereinafter also called the attachment element or cap) which is highly transparent, soft and flexible as to adapt to the irregularities of the tissue when slightly pressed against it (paras 0011-0014, 0063, fig 4b). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Gavillon with the teachings of Nath to provide a detachable layer that is highly transparent, soft and flexible to provide the predictable result of adapting to the irregularities of the tissue when slightly pressed against it.
Regarding claim 5, Gavillon as modified by Nath renders the ultraviolet treatment device according to claim 1, Nath teaches wherein the elastic member has a thickness of 3 mm to 10 mm (para 0091, “the cap has a thickness of 1-2 mm… where it can also be somewhat thicker or thinner in any case, e.g., 2 or 2.5 mm”). Additionally, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillon as modified by Nath as applied to claims 1 and 5 above, and further in view of US20110037002A1 granted to Johnson et al. (hereinafter “Johnson”).
Regarding claim 2, Gavillon as modified by Nath renders the ultraviolet treatment device according to claim 1 obvious as recited hereinabove, Gavillon further comprising an attachment detachably attached to the device body (fig. 1, outer circumference of support 2, wherein the elastic member is fitted into the opening region, and an outer peripheral portion of the elastic member is fixed to the device body via the attachment (page 15, lines 30-31, “support 2, … is removably fastened to the housing 4”, fig. 1), but fails to disclose the attachment being formed of a frame-shaped member including an opening region. 
Johnson teaches a similar device for emitting UV light to treat the skin of a patient (abstract, paras 0008, 0069 treating skin conditions). Johnson teaches having an aperture barrier (substrate disposed at the light emitting portion) having various material of construction such as polymeric material (para 0074) and a frame-shaped member  including an opening region and detachably attached to the device body (fig. 4, bezel 22) in order to provide the predictable result of being releasably attachable to the housing, and operationally configured to maintain the aperture barrier in a sealed position across the aperture. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Gavillon as modified by Nath to provide the structure of the bazel as taught by Johnson in order to provide the predictable result of being releasably attachable to the housing, and operationally configured to maintain the aperture barrier in a sealed position across the aperture.

Regarding claim 3, Gavillon as modified by Nath and Johnson renders the ultraviolet treatment device according to claim 2 obvious as recited hereinabove, Gavillon discloses wherein the elastic member has a first surface located on a side closer to the substrate and a second surface opposite to the first surface, and the second surface is disposed projecting opposite to the device body relative to the attachment (fig. 1). 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillon as modified by Nath and Johnson as applied to claims 2-3 above, and further in view of Japanese Patent Publication Number JP2004047391 granted to Someya et al. (hereinafter “Someya” – previously cited).
Regarding claim 4, Gavillon as modified by Nath and Johnson renders the ultraviolet treatment device according to claim 3 obvious as recited hereinabove, Johnson teaches the frame-shaped member and its attachment to the nose 11 of the device 10. However, Johnson fails to disclose having a step portion formed at a position between the first surface and the second surface, and when the frame-shaped member of the attachment comes into contact with the step portion, the elastic member is fitted into the opening region.  
Someya teaches a similar device having a light source, a first layer cover and a second layer cover which are connected using a removable fixing device 9 (figs 1-5). Someya wherein the elastic member (fig 3-4, considered to be the outer cover 2) has a step portion formed at a position between the first surface and the second surface, and when the frame-shaped member of the attachment comes into contact with the step portion (figs 2-3, flange 15), the elastic member is fitted into the opening region (fig. 2-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Gavillon as modified by Nath and Johnson with the teachings of Someya to provide a step portion to provide the predictable result of securely holding and sealing the components together.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gavillon as modified by Nath as applied to claims 1 and 5 above, and further in view of Japanese Patent Publication Number JP2013213133 granted to Tomoharu et al. (hereinafter “Tomoharu” – previously cited).
Regarding claim 7, Gavillon as modified by Nath renders the ultraviolet treatment device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the elastic member comprises an organic-inorganic hybrid composition (X), and the organic-inorganic hybrid composition (X) has no phenyl group in its molecule, has only a methyl group in its side chain, and has a skeleton composed of dimethylpolysiloxane having a hydroxy terminal. Tomoharu teaches a similar LED device having a heat resistance which emits ultraviolet rays from the LED device. The device includes a sealing material for an LED element which contains organic-inorganic hybrid composition (e.g. abstract, specification, machine translated,) and the organic-inorganic hybrid composition (X) has no phenyl group in its molecule, has only a methyl group in its side chain, and has a skeleton composed of dimethylpolysiloxane having a hydroxy terminal (e.g. specification, “Didimethylpolysiloxane (A) having a hydroxy end is a substance that forms the skeleton structure of the organic-inorganic hybrid composition (X), has no phenyl group (aromatic ring) in the molecule, and is a small molecule. It is a silicon compound with modification of only a methyl group.”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Gavillon as modified by Nath with the teachings of Tomoharu to provide a sealing material to the device to provide heat resistance and capture the predictable result of preventing damage to the soft tissue from the heat generated by the device. 

Regarding claim 8, Gavillon as modified by Nath and Tomoharu renders the ultraviolet treatment device according to claim 7 obvious as recited hereinabove, Tomoharu teaches wherein the organic-inorganic hybrid composition (X) is a product formed by dehydration-condensation of the dimethylpolysiloxane (A), aluminum alkoxide (B), and silicon alkoxide (C) (e.g. specification, abstract “A sealing material for an LED element contains hydroxy-terminated dimethylpolysiloxane (A), aluminum alkoxide (B), and silicon alkoxide (excluding epoxy-group-contained material) (C), and comprises an organic-inorganic hybrid composition (X) produced by a dehydration condensation reaction. The ratio between the number of hydroxy groups (Af) of hydroxy-terminated dimethylpolysiloxane in the organic-inorganic hybrid composition and the number of alkoxy groups (Bf) of aluminum alkoxide ranges from 1:0.025 to 1:1.3, and the ratio between the number of hydroxy groups (Af) of hydroxy-terminated dimethylpolysiloxane and the number of alkoxy groups (Cf) of silicon alkoxide ranges from 1:0.54 to 1:2.42.”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792